Title: From Benjamin Franklin to Noble Wimberly Jones, 2 May 1770
From: Franklin, Benjamin
To: Jones, Noble Wimberly


Sir,
London, May 2. 1770
Your Favour of Feb. 21. was duly delivered to me by Mr. Preston. I immediately bespoke the Mace agreable to your Orders, and was assured it should be work’d upon with Diligence, so that I hope to have it ready to send with the Gowns by a Ship that I understand goes directly to Georgia sometime next Month. By the Estimation of the Jeweller who undertook it, the Cost will not exceed £80. What the Gowns will amount to, I have not yet learnt; but suppose £100 will be more than sufficient for the whole.
I esteem myself highly honour’d by your Government, in being appointed, as you inform me, a second time their Agent. I shall rejoice in any Opportunity of rendring effectual Service to the Province. I beg you will present my thankful Acknowledgements to the several Branches of your Legislature, and assure them of my faithful Endeavours in the Execution of any Commands I may receive from them. With great Respect, I am, Sir, Your most obedient and most humble Servant
B Franklin
N. W. Jones Esquire, Speaker of the honble. Commons House of Assembly.
